DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/09/2021 has been entered.
 
Amendments
	Claim 1 has been amended to overcome rejection under U.S.C. 112(b), list the different components alphabetically, and incorporate the limitation of claim 3, which has been canceled. Moreover, claims 7 and 8 have been amended to remove the phrase “selected from the group consisting of” and overcome a claim objection, respectively. No new matter has been added.
	Claims 1, 4, and 6-8 remain pending and have been examined on the merits.

Claim Objections
RE: Objection to claim	
	The misspelling in claim 8 has been corrected, thereby obviating the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 1, 3-4, and 6-8 under 35 U.S.C. 112(b) for being indefinite 
	The non-ionic detergents recited in claim 1 have been properly identified. Hence, the rejections have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

RE: Rejection of claims under 35 U.S.C. 101
	Traversal of rejections is based on the claimed composition being not naturally formed or found in nature. Taking claim 1 as a whole, Applicant contends that the non-natural ingredients (GuSCN, reducing agent, detergent, and buffer) must be considered. It is asserted that the presence of these non-naturally occurring ingredients renders claim 1 and its dependent claims not directed to a judicial exception.
Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, claims directed to a nature-based composition, even when synthetic or artificial components are combined with the naturally occurring components, have to be assessed for markedly different characteristics and integration into a practical application under Step 2A, Prongs One and Two, as well as Step 2B. And as set forth in the last office action, combining the recited synthetic or artificial components with the naturally occurring components does not render the resulting composition significantly different from the latter’s closest natural counterparts. There is no evidence showing that the presence of guanidinium thiocyanate, reducing agent, non-ionic detergent, and buffer markedly changes the structure, property, or function of thymol and isopropanol (note: the Court has held that not all changes in characteristics will rise to the level of a marked difference; see MPEP § 2106.04(c) section II.C.2). There are also no additional elements that integrate the significantly different than the judicial exception.
	The rejections of record are considered proper but have been modified to reflect all amendments including cancelation of claim 3.

Modified rejections
Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and a natural phenomenon without significantly more. 
The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance”, which became effective on January 7, 2019 (see 84 Fed. Reg. 50) and updated on October 2019. In the instant application, claims 1, 4, and 6-8 recite a law of nature and a natural phenomenon. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below: 

Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106: 
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter? 

Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application? Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.

Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different 
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis in View of the Interim Guidance
The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
The answer to Step (2A) is “yes” because the claimed composition is directed to a law of nature and natural phenomenon. In particular, the claims recite a mixture of natural products: “thymol” (the major constituent of thyme essential oil as evidenced by Saraswathy et al., Asian Journal of Pharmacy and Life Science 2013, Vol. 3, pages 16-21; see Table 1) and “isopropanol”. Although the recited natural products do not occur together naturally, there is no evidence that combing them yields a composition having properties that are markedly different from their natural counterparts. There are also no additional elements that integrate the judicial exception into a practical application.
The answer to Step (2B) is “no”. The claims do not have other elements that are sufficient to amount to significantly more than the judicial exception. The recited components have been used in the art to process biological samples like sputum as shown by Fischer et al. (Pub. No US 2011/0281754 A1). Fischer et al. teaches compositions and methods of using the compositions to safely collect, prepare, transport, and store a target specimen, as well as allow detection of microorganisms M. tuberculosis complex (par. [0016]-[0017). Fischer et al.’s compositions contain one or more chaotropes, reducing agents, detergents, and buffers, but do not have thymol. However, it is known in the art that thymol possesses antimycobacterial activity as evidenced by Andrade-Ochoa et al. (BMC Complementary and Alternative Medicine 2015, Vol. 15, pages 1-11; see Abstract and Table 3) and has also been employed to process sputum as substantiated by Tian et al. (CN 103884549; see Abstract).
Hence, claims 1, 4, and 6-8 are directed to a judicial exception and do not qualify as eligible subject matter under 35 USC § 101.

Conclusion
No claim is allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224.  The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651